 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTIONIT IS HEREBY DIRECTED that, as part of the investigationtoascertain representatives for the purposes of collectivebargaining with the Employer, the Regional Director for theTenth Region shall, pursuant to National Labor Relations BoardRules and Regulations, within ten (10) days from the date ofthisDirection, open and count the ballots of Grady Burris,Farmer Combs, John Guest, William Manning, HiawathaParker, and James Solomon; and thereafter prepare and causeto be served upon the parties a supplemental tally of ballots,including therein the count of the challenged ballots describedabove.[Members Houston and Styles took no part in the consider-ationofthe above Supplemental Decision and Direction.]WESTERN TEXTILE PRODUCTS COMPANY OF TENNES-SEEandUNITED TEXTILE WORKERS OF AMERICA, AFL.Case No. 32-CA-252. April 17, 1953DECISION AND ORDEROn January 13, 1953, Trial Examiner Bertram G. Eadieissued his Intermediate Report in the above -entitled proceeding,finding that the Respondent had engaged in and was engagingincertain unfair labor practices, and recommending that itcease anddesist therefrom and take certain affirmativeaction,as setforth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that the Res-pondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the Respondent and the Union filedexceptions to the Intermediate Report and supporting briefs.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer, with the following exceptions, additions, and modi-fications.1.We agree with the Trial Examiner that the record doesnot establish by a preponderance of the evidence that theRespondent discriminatorily discharged Kaiser for engaging inunion activity rather than for talking to other employees awayfrom his machine after having been previously warned againstsuch conduct.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [ChairmanHerzog andMembers Murdock and Peterson].104 NLRB No. 23. WESTERN TEXTILE PRODUCTS COMPANY OF TENNESSEE163The Union takes exception with the Trial Examiner's findingsprimarily because of its disagreement with his resolution ofconflicting testimony.As the Trial Examiner had the benefitof personal observation of the witnesses,and as his credibilityfindings are not inconsistent with the clear preponderance ofall the relevant evidence,we see no reason to disturb thesefindings. I2.The Trial Examiner found that Van Dyke,vice presidentof the Respondent'sparent corporation,admitted that heinterrogated certain of the Respondent's employees concerningtheir union activities and that the Respondent thereby violatedSection 8(a) (1) of the Act. Because the record does notclearly establish the nature of this interrogation or that it wasof the type which the Board customarily finds to constituteinterference,restraint,and coercion within the meaning of theAct,we shall overrule the Trial Examiner's finding in thisrespect.The Union contends that the Trial Examiner failed to con-sider the testimony of certain witnesses that Plant ManagerRoth and Foreman Scott unlawfully questioned them concerningtheir union activities and sympathies.However, Roth and Scott,whom the Trial Examiner found to be credible witnesses,denied that they engaged in such conduct.In these circum-stances we find, contrary to the Union's contention,insufficientcredible evidence upon which to base an 8 (a)(1) finding.In view of the foregoing,we shall dismiss the complaint in itsentirety.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theBoard hereby orders that the complaint issued herein againstthe Respondent Western Textile Products Company of Tennes-see,Memphis,Tennessee,be, and it hereby is, dismissed.2Standard Dry Wall Products,Inc., 91 NLRB 544, enfd. 188 F.2d 362(C.A. 3); cf. N.L.R. B.v.Universal Camera Corp.,190 F.2d 429 (C. A. 2), on remand from Universal Camera Corp.v N.L.R.B..340 U.S.474.However,in view of the testimony of Plant Manager Roth andForeman Scott,we do not agree with the Trial Examiner that before Kaiser's discharge theRespondent was not aware of any union activity in the plant.On the other hand,we find nosufficient basis for disturbing the Trial Examiner's findings that the Respondent did not knowof Kaiser's union activity at that time.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed i by United Textile Workers of American the General Counsels of theNational Labor Relations Board4 by the Regional Director for the Fifteenth Region, Memphis,iFiled March 4, 1952.2Hereinafter referred to as the Union.'Hereinafter referred to as the General Counsel.4Hereinafter referred to as the Board. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennessee,issued a complaint against the Western Textile Products Company of Tennessee,alleging that the Respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat 136. 6Withrespect to the unfair labor practices,the complaint alleges in substance.That theRespondent,on or about March 4, 1952,discharged Edwin K.Kaiser and thereafter failed orrefused to reinstate him to his former or substantially equivalent position, that the Respondentdischarged and failed and refused to reinstate him, as aforesaid, because of his membershipin and activities on behalf of the Union, and because he engaged in concerted activities for thepurposes of collective bargaining and other mutual aid and protection;that Respondent fromon or about November 1, 1951, and continuously to date, committed, authorized, instigated, oracquiesced in certain acts and conduct including,but not limited to, the following,to wit:(a) Inquired,questioned,and interrogated its employees about their and other employees'membership in and activities on behalf of the Union.(b)Threatened its employees with discharge because of their membership in and activitieson behalf of the Union.(c) Implied knowledge of its employees' union activities in order to interfere with theirorganizational efforts.(d)Restrained and coerced certain of its employees by a disparity of treatment in itsapplication of a no-solicitation rule.Respondent,by the acts described above,did discriminate and is discriminating in regard tothe hire and tenure of employment of said Kaiser in order to discourage membership in theUnion and thereby did engage in, and is engaging in, unfair labor practices within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act.Thereafter the Respondent filed its answer to the complaint in which it admits the juris-dictional allegations and the discharge of Edwin K. Kaiser and its refusal to reemploy him;but denies the commission of any unfair labor practices.Pursuant to notice a hearing was held at Memphis, Tennessee, on September 8, 9, and 10,1952, before Bertram G Eadie, the Trial Examiner designated by the Chief Trial Examiner.All the parties were represented by counsel. Full opportunity to be heardand to examine andcross-examine witnesses was afforded all parties Upon the opening of the hearing, a motionwasmade by counsel for Respondent to exclude all witnesses from the courtroom. Thismotion was denied by the Trial ExaminerMotion was made by the Respondent at the close of the whole case for a dismissal of thecomplaintThe decision thereon was reserved by the Trial Examiner as questions of factwere involved which were then undetermined by the Trial Examiner. The motion is nowdeniedAll parties were granted 20 days from September 10, 1952, for the filing of briefsand/or proposed findings of fact or conclusions of law or both Counsel for the Respondent hasduly filed his brief which has been duly considered.Upon the entire record and from his observationof the witnesses, the Trial Examiner makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Respondent is and has been at all times material herein a corporation organized andexisting by virtue of the laws of the State of Tennessee with its principal office and placeof business in the city of Memphis. State of Tennessee. Its capital stock is owned entirelyby a St. Louis company,a parent and separate corporation of the same name. It is and at allmaterial times mentioned herein has been engaged in cutting collars,flaps, tabs, hatbands,and other products.During the preceding 12 months it purchased and caused to be shipped toitsMemphis plant from points located outside the State of Tennessee materials and suppliesvalued in excess of $ 50,000 and during the same period caused to be shipped from its Memphisplant to points located outside the State of Tennessee products valued in excess of $ 25,000.It employs approximately 21 men and women in its Memphis plant.The Respondent admits and concedes that it is engaged in commerce, within the meaning ofSection 2 (6) and(7) of the Act, and the Trial Examiner finds that the Respondentis so engaged.SHereinafter referred to as the Respondent.6Hereinafter referred to asthe Act. WESTERN TEXTILE PRODUCTS COMPANY OF TENNESSEE165II.THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America,AFL, is alabor organization admitting to membershipemployees of the CompanyIII.THE UNFAIR LABOR PRACTICESA.Thedischarge of KaiserRespondent admits the discharge of Edwin K.Kaiser and its failure to reemploy him, andlikewise interrogating certain of its employees.Kaiser had been employed by Respondent for approximately 6 years and during the lastyear and a half his main duty was operating the cutting machine.The machine consisted of a table approximately 60 feet in length and 4 feet in width onwhich the material to be cut was laid in tiers or layers varying up to 120 thicknesses approxi-mately 60 feet in length and 4 feet in width,determined by the type or quality of the material.These layers were brought under the blade by manual labor.The knifewas set or regulatedby the operator and he set the blade or punch in motion by a trigger or switch.After the cutwas made the knife was again set by the operator for the next cut. Severalcutsacross thematerial would be made before it was necessary to further feed material under the knife. Thenumber of cuts across the material was governed by the size of the cut objectsTheyvaried insize from a large collar for a sport shirt to a small pocket flap for trousers.After theseobjects were cut from the layered pieces of material they were manually pushed from the knifeon a continuation of the table and were then gathered by a girl employed to tie them in bundlesfor further processing.During, the latter months of 1951 the machine,together with other machines,was remodeledby Respondent.The uncontradicted testimonyof William C Roth,plant manager of Respondent,is credited as to the following:We had madea device onthe machine to pull up the goods a specified length. We hadmade improvements in the die carriageto more specifically space the dies as they madetheircuts across the goods,and we hadput in atake off conveyor to take off the com-pleted cuts after they were cut in the die press.After the machine was remodeled and operatedby Kaiserfor a time and inthe month ofJanuary 1952 he was called to the lunchroom and interviewedby Scott,his foreman,and Roth,the plant manager.Kaiser's version of the conversation between them follows:Ithink they said something at the time about talking to other people during workinghours,and I told them, well,there wasn't nothing wrong with that, that everybody in theplant talked to everybody else;and they also mentioned about the time that I asked for araise before that,a week or so -- I don't know just how far back--and I told them yes,Iwas going to have to have moremoney or more time,and Mr.Roth told me I didn't needany more time or no more money,and I told him I wasn't satisfied,that I intended to tryand find another job, and if I did, I would give him notice.The Trial Examiner credits thetestimony of Scott,the foreman,in his version of the conver-sation between Kaiser,Scott,and Roth,which follows:Q.Now, then as aresult ofyourseeing him talkingaround the plant what did you do?A. I told Mr. Roth.Q.And thenwhat happened?ss11A.Mr. Roth told me to tell him to come into the lunch room, he wanted to talk to him,He talked to him about his low production and his talking to other employees and shuttingdown his machineand also stopping them.Q. Stopping what?A. Stopping the other employees from work while he talked.The testimony of William C. Roth is alsocreditedby the Trial Examiner as to that con-versationwhich follows:283230 0 - 54 - 12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD .On January 29, 1 told Mr.Kaiser that we would not tolerate his talking to other em-ployeeswhichwouldhinder hisproduction and also the productionof otheremployees onothermachines in the plant Nowthe discussionwas approximately 10 minutes,Iwouldsuggest.Q.Did youreferto hisrequest for a raise?A Yes, Idid referto hisrequest.I toldhim that onor about the middleof January hehad askedfor an increase and here he was seen talking to other employees and not at hismachine anddoinghis work the waywe felt he should,and yet atthat timehe wanted araise,and his immediatesupervisor wastelhngmehe wasn't doing his work properly andthatsurely wasn'tany wayfor an employee to react that wanted an increase in rate.Followingthe refusalof Respondent to grant Kaiser an increasein payand subsequent to thewarning givenhim by Roth and Scott in the lunchroom on January 29, 1952,Kaiser wrote theUnion at their Atlantaoffice,under dateof February _ -, 1952, to theeffectthata representa-tive ofthe Unionbe sent to help organize the plant As a result of such communication HermanJ.Eckerle,the representativeof the Union,appearedin Memphison February25, 1952, andmet employees Kaiser and Harbor His credited testimonyfollows.At that timeIoutlined the procedure for organizing the plant.Igave them cards tohave otheremployees sign, and they at that time signed cards for me themselves.On March 4, 1952,at about9:15 a.ma rush order had been given to Scott, the foreman, tomake up andship. It required the use ofthe machine operatedby KaiserScott in turn directedKaiser to get it outat onceHe then left Kaiser and later that morning,at about 9.40 a.m.,Roth inquired of Scott whether theorderhad been shipped. Scottwent to Kaiser's machine tocheck andfound that Kaiserhad not startedto get the order out Kaiser was not at his machine,the machine was stopped,and Kaiser's helper was idle.Scott observed Kaiser talkingto Ashleyather machine.He watchedthem conversing and then approached Kaiser and the followingconversation,according to the testimony of Kaiser,was entered into between them:Foreman came by and said, 'Well, boys, let's get to work.'I told him I was getting mywork done.He said no, I wasn't, I had a woman over there waiting.I told him I knew Ihad a woman waiting- -that was the tier of the goods I was running,and he said my pro-duction was down last month...A. I said I didn'tbelieve my production was down last month,and he said he could showme the records that the production was down last month and I told him I wanted to see therecords, so he went to the office and I went about my work And about 11 30 Charlie Scott,the foreman,came back out and said they was ready and I went to the office.A They camein and handed me a chair and told me to wait a few minutes I sat backthere aboutfiveminutes because he was talking on the phone,and he came back and said,'Well, I am sorry yourservice with the companyended at 12.00 o'clock noon.' . .Myservice with the companywould be ended at 12:00 o'clock noonTheywere letting me gofor violating the rule of talking on the jobThe version of the conversation as testified to by Scottis asfollows:A.Well,I rememberon March 4 thatwe had some orders to get out thatday and Mr.Roth had given them to me early that morning,and about9:45 hecame out to see if it wasready to go and Itold himIdidn'tknow but I wouldcheckon it,so I went over to the collarcuttingdepartment and Mr Kaiser wasn't there,and he was over at Mrs. FrancesAshley'smachine talking to her,and I guess he stood there and talked for about 10 or 12minutes, and I went over and askedhim if he had itcut, and he said no I said, 'Welllet's get backon themachine and get it cut. I got to getit out today 'He asked mewhatin hell I meantby 'Letsget back on the machine,' and I told him,well,he couldn'tbe doing his work walking around talking to somebody else.Besides,he was hindering other people's work, and he told me he thoughthe wasdoing plenty onthatmachine,that he was doing_ipretty fair day's work,and he didn't intendto do anymore,and I said,'Well you mightthink you are doing plenty,but we don't,'and I said,your records don't, show it! WESTERN TEXTILE PRODUCTS COMPANY OF TENNESSEE167He said, 'I would like to see those records.'I told him, 'Well, I don't reckon it is a company policy that you can see them, but I willfind out,' so I went in to see Mr. Roth and he was talking on the telephone I came backout.This was about three or four minutes before rest period in the morning. Ed wentback to his layup machine, but he didn't work any before rest period Then I went in tosee Mr. Roth . . . and I told him what had happened, and I told him that the way Ed hadtalked to me I thought he should be discharged.Roth's testimony of the transaction follows.On March 4, 1952, we had a rush order which had come into the office that morning.Now, the order came in after we had the operation started on the collar cutting depart-ment. I gave the order to Mr. Scott. I then told Mr Scott that that order, a specific sizewas requested by the company from whom we received the order to be shipped that day.Now, that was somewhere around 8.30, quarter of nine; on or about 9:45 that morning InoticedEd Kaiser talking to Frances Ashley at her sewing machine,the machine sheoperates. I didn't know how long he had been talking to her and didn't care at that timeIwanted to find out about the rush order that we had to get out that day, I went out toMr. Scott and asked him whether the rush order was complete and he said he didn'tknow and I told him to go find out and I went back into the office and I didn't, did notcheck up further to see whether or not, what went on in the plant after that.... About10.15, 10:20, somewhere around that time on March 4 I finally got to talk to Mr ScottMr Scott recommended that Mr. Kaiser be discharged and I asked him why, and hesaid that Ed violated a previous warning which we had given to him, to Mr Kaiser onJanuary 29. I asked him if it was in reference to the talking he was doing at that time,leavinghismachine down He says that it was I asked himHe then says, 'I wantthe man dischargedB.Interference, restraint, and coercionOn March 5, 1952, the day after Kaiser's discharge, Van Dyke, the vice president of Res-pondent, with offices in St Louis, went to the plant in Memphis and interviewed many of theemployees He testified in part as follows:.Igot as much information from them about the situation[union activity] as Icould and went out to ask people in the factory, and they were right frank. They told mea good many thingsThe Respondent's officers testified, which testimony is credited by the Trial Examiner, tothe fact that they had no knowledge or information that they were in anywise informed,observed, or knew of any activity on the part of the employees looking to the establishmentof the Union as bargaining agent for the employees,until shortly after the discharge ofKaiser.Concerning his conversation with Scott and Roth on January 29, 1952, Kaiser testified asfollows:And theystarted talking about business generally slow,the people generally starttalking about a union, and wanted to know what I knew about the Union talk that was goingaround. I told them Ididn't know a thing about the union talk going around, but I was for theUnion myself.The testimony is discredited by the TrialExaminer for the reason that at that time he had beencalled before his superiors to account for his dereliction of duty and further that the recorddoes not substantiate his claim that there was "any Union talk going around."Ashley testified specifically that on March 3, 1952, she was interrogated by Scott. Hertestimony is rejected and discredited by the Trial Examiner for the reason that it was made inanswer to a leading question some 6 months after the alleged occurrence,relative to a fact ofthe utmost importance in this case. The witness testified to a further conversation held withRoth in which the self-same expressions allegedly credited to Scott were used by him, but shecould not specify any particular day.Interrogation is found to have been practiced by Van Dyke in his many admissions containedin the record of this case, but all after the discharge of Kaiser 168DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Conclusions reached by the TrialExaminer on the factsThe recordherein is lacking in substantial evidence that Kaiser was discharged by reasonof the fact that he hadengaged in union activities There was apparently no union activity amongthe employees when Kaiser first was taken to task for his conduct in leaving his machine andenteringintoconversationswithother employees.His employment required his close attentionexcept when his machine was shut down He was assisted by a woman employee who, after hehad made the cuts,moved them from the machine and tied them in bundles.When the machinewas shut down other work was found for Kaiser and his helper.His work was not satisfactory to his employer He was warned to that effect during January1952. At that timehe asked that his pay be raised.His request was denied.The Respondenthad previously remodeled its machine to get out further production.Kaiser, however, in theopinion of Respondent's officers did not respond as he should have in further production.When the Respondent complainedto him abouthis work and his request for an increased wagewas refused,he, for the first time,contacted and requested the Union to organize the em-ployees. The organizer for the Union thereafter met Kaiser and another employee on February29, 1952.Cards were given to them to have employees sign.Itwas then that Kaiser became amember ofthe Unionby signing a card.On the morningof March 4, 1952,Kaiser was given an assignmentby Scott toget a specialrush orderout,whichhad been telephoned to the plant.Later that morning Roth saw Kaisertalking toAshley,a woman employee,and inquired ofScottwhether the order had been shipped.Scottdidnotknow and endeavored to ascertain its whereabouts.Kaiser was not at hismachine and he noticed him talkingto Ashley.He ordered or directed him to stop talking andto getto hismachine and get the order out. Kaiser remonstrated and defended his actions,reasoning that there was no rule against talking to other employees,and that he was in theact of getting the material to dothe work.He was discharged shortly thereafter.The TrialExaminer creditsthe testimonyof the company officialsthat theyhad no knowl-edge whatsoever that Kaiser was engaged in any union activity,until Eckerle,the unionrepresentative,telephoned immediately after the discharge of Kaiser on March 4,1952, andsaid that one of his men had been discharged and he wanted him reinstated or charges wouldbe preferred to the BoardIn conclusionthe TrialExaminer finds that the record does not contain a preponderance of thesubstantial evidence that the discharge of Kaiser by the Respondent was occasioned,caused, orbroughtabout byhis union activities.The preponderance of the substantial evidence supportsthe contention of the Respondent that it had acted solely by reason of the factthat itsofficers,rightly or wrongly, had come to the conclusion that Kaiser was encroaching on Respondent'stime for his own purposes to its detriment in slowing down his production and that of otheremployees.The actiontaken in discharging him was in nowise occasioned or brought about byany unionactivityon his part.VanDyke,thevice president of the Respondent,testified that he had interrogated many ofthe employeeson March 5, 1952,the day after the discharge of Kaiser, as to their member-ship and activities in and forthe Union.It is found that such conduct on the Respondent'spart constitutes a violation of Section8 (a) (1) of the ActN. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forthin section III, above,occurring in connection withoperationsof the Companydescribed in section I, above, have a close, intimate,and substan-tialrelation to trade, traffic,and commerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce .V.THE REMEDYHaving found that the Company engaged in certain unfair labor practices,the Trial Examinerwillrecommend that it cease and desist therefrom to effectuatethe policies of the Act; andthat the Company be ordered to cease and desist from in any manner interferingwith,restrain-ing, or coercing its employees in the exercise of the rights guaranteedby the Act.Upon the basisof the foregoing findings of fact and upon the entire record in the case,the TrialExaminer makesthe following:CONCLUSIONS OF LAW1.The Respondent,Western Textile Products Company of Tennessee,is engaged incommerce within the meaning of Section 2 (6) and(7) of the Act. THE RIVOLI MILLS, INC.1692.By interfering with, interrogating,restraining,and coercing its employees in the exerciseof the rightsguaranteedin Section 7 of the Act, the Respondent Company hasengaged in andisengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commerce withinthe meaning of Section 2 (6) and (7) of the Act.4.The Respondent did not violate the provisions of Section 8 (a) (3) of the Act in dischargingEdwin K. Kaiser from its employ on March 4, 1952.[ Recommendations omitted from publication]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in -order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTin any manner interfere with, restrain,or coerce our employees inthe exercise of their right to self-organization,to join or assist any labor organization,to bargain collectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain members of any labor organization. Wewill not discriminate in regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or activity on behalf of any suchlabor organization.WESTERN TEXTILEPRODUCTS COMPANY OFTENNESSEE.Employer.Dated.................................By ............................................................................(Representative)(Title)This notice must remain posted for 60 dayb from the date hereof, and must not be altered,defaced, or covereO by any other material.THE RIVOLIMILLS, INC.andINTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. of L., PETITIONERTHE RIVOLI MILLS, INC.andINTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. of L. Cases Nos.10-RC-1568 and 10-CA-1386. April 17, 1953DECISION AND ORDEROn December 31, 1952, Trial Examiner Alba B. Martinissued his Intermediate Report and Report on ChallengedBallots in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report and Report on ChallengedBallots attached hereto. In the same report, the Trial Examineralso recommended disposition of the challenged ballots cast inthe representation election. Thereafter, the Respondent filedexceptions to the Intermediate Report and Report on ChallengedBallots and a brief in support thereof.104 NLRB No. 27.